Filed 04/09/19                                                                                             Case 17-13797                                         Doc 1300

                                                                         2
                                                                     1   Michael B. Reynolds (SBN 174534)
                                                                         mreynolds@swlaw.com
                                                                     2   Andrew B. Still (SBN 312444)
                                                                         astill@swlaw.com
                                                                     3   SNELL & WILMER L.L.P.
                                                                         600 Anton Blvd, Suite 1400
                                                                     4   Costa Mesa, California 92626-7689
                                                                         Telephone:    714.427.7000
                                                                     5   Facsimile:    714.427.7799
                                                                     6   Attorneys for Creditor California Physicians’ Service
                                                                         dba Blue Shield of California
                                                                     7

                                                                     8                              UNITED STATES BANKRUPTCY COURT

                                                                     9                    EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION

                                                                    10
                                                                         In re:                                              Case No. 17-13797
                                                                    11
 SNELL & WILMER
                                COSTA MESA, CALIFORNIA 92626-7689




                                                                                                                             Chapter 9 Case
                                   600 ANTON BLVD, SUITE 1400




                                                                    12
                                                                         TULARE LOCAL HEALTHCARE                             DC No.      WW-84
                       LAW OFFICES




                                                                    13   DISTRICT, dba TULARE REGIONAL                                   WW-93
              L.L.P.




                                                                         MEDICAL CENTER,
                                                                    14                                                       BLUE SHIELD’S NOTICE OF
                                                                                             Debtor.                         OBJECTION AND OBJECTION TO
                                                                    15                                                       DEBTOR’S MOTION FOR:
                                                                    16   Tax ID #:        XX-XXXXXXX                         (1) ORDER AUTHORIZING
                                                                                                                                 ASSUMPTION AND ASSIGNMENT
                                                                    17   Address:         869 North Cherry Street,               OF EXECUTORY CONTRACTS
                                                                                          Tulare, CA 93274                       [Related Docket No. 1160]
                                                                    18
                                                                                                                             (2) ORDER AUTHORIZING
                                                                    19                                                           REJECTION OF CERTAIN
                                                                                                                                 EXECUTORY CONTRACTS
                                                                    20                                                           [Related Docket No. 1272]
                                                                    21                                                       Hearing Information:
                                                                                                                             Date:          April 11, 2019
                                                                    22                                                       Time:          9:30 a.m.
                                                                                                                             Courtroom:     13
                                                                    23                                                       Address:       2500 Tulare Street
                                                                                                                                            Fresno, CA 93721
                                                                    24
                                                                                                                             Hon. Rene Lastreto II
                                                                    25

                                                                    26            TO THE HONORABLE RENE LASTRETO II, UNITED STATES BANKRUPTCY

                                                                    27   JUDGE, TULARE LOCAL HEALTHCARE DISTRICT, dba TULARE REGIONAL MEDICAL

                                                                    28   CENTER (the “Debtor”), AND PARTIES IN INTEREST:

                                                                         4848-0867-9055
Filed 04/09/19                                                                                             Case 17-13797                                               Doc 1300



                                                                     1

                                                                     2            PLEASE TAKE NOTICE that California Physicians’ Service, dba Blue Shield of
                                                                     3   California (“Blue Shield”), hereby objects to the Debtor’s Motion for (1) Order Authorizing
                                                                     4   Assumption and Assignment of Executory Contracts, filed on February 26, 2019 as Docket
                                                                     5   Number 1160, and (2) Order Authorizing Rejection of Certain Executory Contracts, filed on
                                                                     6   March 25, 2019 as Docket Number 1272.
                                                                     7            This objection (the “Objection”) is made pursuant to 11 U.S.C. Sections 901 and 365, and
                                                                     8   is made on the grounds that the Debtor has no contracts with Blue Shield. The most recent
                                                                     9   contracts the Debtor had with Blue Shield were terminated in 2018 when the Debtors shut their
                                                                    10   doors and surrendered their operating licenses. As a result, there are no contracts between Blue
                                                                    11   Shield and the Debtor to assume or reject.
 SNELL & WILMER
                                COSTA MESA, CALIFORNIA 92626-7689
                                   600 ANTON BLVD, SUITE 1400




                                                                    12            This Objection is based on this Notice of Objection and Objection, the concurrently-filed
                       LAW OFFICES




                                                                    13   Memorandum of Points and Authorities, and on such other and further matters as the Court will
              L.L.P.




                                                                    14   allow.
                                                                    15

                                                                    16   Dated: April 9, 2019                                  Respectfully submitted,
                                                                    17                                                         SNELL & WILMER LLP
                                                                    18

                                                                    19                                                 By:     /s/ Andrew B. Still
                                                                                                                               Michael B. Reynolds
                                                                    20                                                         Andrew B. Still
                                                                    21                                                         Attorneys for California Physicians’ Service,
                                                                                                                               dba Blue Shield of California
                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                         4848-0867-9055
                                                                                                                         -2-
